John A. Fogleman, Justice, concurring. I concur in the treatment and disposition of this case by the majority, except for the suggestion that the chancery court proceed under the decision in Shick v. Dearmore, 246 Ark. 1209, 442 S. W. 2d 198.1 adhere to the views stated in the dissenting opinion in that ease. I see no reason why proceedings cannot he had pursuant to Ark. Stat. Ann. § 50-103 (1947), which did not come to our attention in the Shick case. In this connection, I suggest the second paragraph of this section, however, is unconstitutional under Article 2, Section 13, of the Arkansas Constitution.